Case 1:18-cv-10836-PGG Document 101-5 Filed 11/27/19 Page 1 of 42

5.04 Justification: Self-Defense, Duress, Necessity
(Updated: 11/25/15]

If you find that the government has proven beyond a reasonable doubt all the elements of the crime,
you must then determine whether [defendant] has proven by a preponderance of the evidence that
{he/she} committed the crime only because of justification. For you to find [defendant] not guilty
only because of justification, you must be persuaded that [defendant] has proven each of these
things by a preponderance of the evidence:

First, [defendant] acted under an immediate threat of serious bodily injury or death;
Second, [defendant] had a well-grounded belief that the threat will be carried out;

Third, [defendant] had no reasonable opportunity to escape, or otherwise frustrate the
threat.

“Preponderance of the evidence” is evidence that considered in light of all the facts, leads you to
believe that what [he/she] claims is more likely true than not.

Comment

(1) | The United States Supreme Court has stated that “[t]here is no federal statute defining the
elements of the duress defense,” and that “[w]e have not specified the elements of the defense.”
Dixon v. United States, 548 U.S. 1, 5 n.2 (2006). In Dixon, the Court used a four-element test
applied by the district court, but stated that it merely “presume[d] the accuracy of the District
Court’s description of these elements.” Id. The four-element test provides:

First, [defendant] acted under an unlawful and immediate
threat that would provoke a well-grounded apprehension of serious
bodily injury or death;

Second, [defendant] did not recklessly [or negligently] place
[himself/herself] in such a situation;

Third, [defendant] had no reasonable, legal alternative, that
is, no chance both to refuse to perform the criminal act and to avoid
the threatened harm; and

Fourth, [defendant] committed the crime only because of the
threat.

Dixon, 548 U.S. at 5 n.2. Ina felon-in-possession case, the First Circuit “adopt[ed] the four-part
framework for justification discussed by the Supreme Court in Dixon,” United States v. Leahy,
473 F.3d 401, 409 (ist Cir. 2007), and applied it as a generic “justification” defense, stating that
self-defense, duress, and necessity all fit “under a single, unitary rubric: justification.” Id. at 406.
Leahy did not say that its unitary rubric and four-element test were limited to felon-in-possession
cases. It did state that “although we believe it is useful to speak of a single justification defense,
we caution that different factual scenarios may require variations in the phrasing of the four-factor

275
Case 1:18-cv-10836-PGG Document 101-5 Filed 11/27/19 Page 2 of 42

test.... Those nuances remain to be developed in future cases.” Id. at 409. Soon thereafter, ina
drug distribution case, the First Circuit reverted to its previous three-factor test for duress without
any reference to Leahy, a unitary justification defense, or a four-element test. See United States
v. Bravo, 489 F.3d 1, 10 (1st Cir. 2007). More recently, the First Circuit has again used the three-
part test in United States v. Lebreault-Feliz, 807 F.3d 1, 3-4 (1st Cir. 2015) (duress three-factor
test); United States v. Navedo-Ramirez, 781 F.3d 563, 569 (1st Cir. 2015), and United States v.
Gonzélez-Pérez, 778 F.3d 3, 13 (1st Cir. 2015) (citing United States v. Diaz-Castro, 752 F.3d101 .
(1st Cir. 2014) (applying the three-element test to the defendant’s duress defense); United States
v. Arthurs, 73 F.3d 444, 448 (1st Cir. 1996) (listing the three-element test for the duress defense).
It seems that the First Circuit is more comfortable with the three-element test for the duress
defense.

(2) In assessing whether a defendant has established sufficient
grounds to mount a duress defense, courts do not examine the
defendant’s subjective perceptions about whether the threat was
likely to be acted upon or whether escape was possible. Rather, as
suggested by our use of the qualifiers “well-grounded” and
“reasonable” in describing the elements of the defense, the inquiry
hypothesizes a defendant of ordinary firmness and judgment and
asks what such a defendant was likely to have experienced or how
such a defendant was likely to have acted.

United States v. Castro-Gomez, 360 F.3d 216, 219 (1st Cir. 2004) (citation omitted); accord United
States v. Vazquez, 724 F.3d 15, 28 (1st Cir. 2013). Dixon, however, uses only the adjective “well-
grounded.” 548 U.S. at 5 n.2.

 

(3) In Dixon, the Court held squarely that the burden of proof in a duress defense rests upon
the defendant, and the standard is proof by a preponderance. 548 U.S. at 17. The First Circuit
recognizes the availability of a justification defense in a federal felon-in-possession case, and
assigns the burden of proof to the defendant. Leahy, 473 F.3d at 409. There may be a narrow
exception where the duress affects the mens rea for the crime. See id. (burden of proof holding is
limited to justification defenses that “do not go to the elements of the [crime]”). In Dixon,
however, the mens rea was knowledge of falsity or knowledge of law-breaking, and the Court held
that perceived duress did not negate that required state of mind. 548 U.S. at 6.

(4) “A necessity instruction is appropriate only where there is evidence sufficient to create a
triable issue that a defendant ‘had no legal alternative but to violate the law.’” United States v.
Holliday, 457 F.3d 121, 128 (1st Cir. 2006) (quoting United States v. Ayala, 289 F.3d 16, 26 ([st
Cir. 2002)).

(5) Before the justification defense can go to the jury, the court must determine that the
defendant has met the “entry-level burden” of producing enough evidence to support the defense’s
elements. United States v. Lebreault-Feliz, 807 F.3d 1, 4 (1st Cir. 2015) (necessity); Ayala, 289
F.3d at 26 (necessity); United States v. Maxwell, 254 F.3d 21, 26 (1st Cir. 2001) (same); see also
United States v. Sued-Jiménez, 275 F.3d 1, 6 (1st Cir. 2001); United States v. Arthurs, 73 F.3d
444, 448 (1st Cir. 1996); United States v. Amparo, 96] F.2d 288, 291 (1st Cir. 1992). The entry-
level burden is a burden of production, not persuasion. United States v. Bailey, 444 U.S. 394, 415
(1980); cf. Amparo, 961 F.2d at 291 (describing the burden of production necessary to support the
defense of duress). .

 

 

276
Case 1:18-cv-10836-PGG Document 101-5 Filed 11/27/19 Page 3 of 42

Ex ‘ieee /
Case 1:18-cv-10836-PGG Document 101-5 Filed 11/27/19 Page 4 of 42

 

 

 

CLAIM FOR DAMAGE, INSTRUCTIONS: Please read carefully the instructions on the "FORM APPROVED
- | reverse side and supply information requested on both sides of this
INJURY, OR DEATH form, Use additional sheet(s) if necessary. See reverse side for 1105-0008
additional instructions.
4, Submit To Appropriate Federal Agency: [, Se Do 2. Name, Address of claimant and claimant's personal representative, if
. any. (See instructions on reverse.) (Number, Street, Cily, Slate and Zi
950 Pemsylvania Ave NW aciek St ( y p
Washington, DC 20530-001 . Martin S. Gottesf

Reg. No.: 12982-104
Federal. Correctional Institution
: P.O. Box 33, Terre Haute, IN 47808

 

 

 

3. TYPE OF EMPLOYMENT =| 4. DATE OF BIRTH | 5. MARITAL STATUS | 6. DATE AND DAY OF ACCIDENT 7. TIME (A.M. OR P.M.)
G MILITARY © CIVILIAN 03/05/1984 Married July 2014- ongoing Unknow

 

 

 

 

8. Basis of Claim (State in detail the known facts and circumstances attending the damage, injury, or death, identifying persons and property involved, the
lace of occurrence and the cause thereof. Use additional pages if necessa
i. seen SS pe Y). See attached statarent of facts

 

9. : . PROPERTY DAMAGE

 

NAME AND ADDRESS OF OWNER, IF OTHER THAN CLAIMANT (Number, Street, City, State, and Zip Code),

 

BRIEFLY DESCRIBE THE PROPERTY, NATURE AND EXTENT OF DAMAGE AND THE LOCATION WHERE PROPERTY MAY BE INSPECTED.
(See Instructions on reverse side.) .

 

10. , . PERSONAL INJURY/WRONGFUL DEATH

 

STATE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WHICH FORMS THE BASIS OF THE CLAIM. IF OTHER THAN CLAIMANT, STATE NAME OF
INJURED PERSON OR DECEDENT. | . /

 

44. , WITNESSES

 

 

 

 

 

“NAME | ADDRESS (Number, Street, City, State, and Zip Code)
12. (See instructions on reverse.) ANIOUNT OF CLAIM (in dollars)
42a, PROPERTY DAMAGE 12b. PERSONAL INJURY tac, WRONGFUL DEATH 12d. TOTAL (Failure to specify may cause
. forfeiture of your rights.)
$50,000,000,000 - $50,000,000,

 

 

 

 

I CERTIFY THAT THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE INCIDENT ABOVE AND AGREE.TO ACCEPT SAID AMOUNT IN
FULL SATISFACTION AND FINAL SETTLEMENT OF THIS CLAIM

 

 

 

 

13a. $ U LAIMANT (See instructions on reverse side.) . : 13b. Phone number of person signing form | 44, DATE'OF SIGNATURE
Not Applicable 08/24/2019
F : : : , :
CIVIL PENALTY FOR PRESENTING , CRIMINAL PENALTY FOR PRESENTING FRAUDULENT
_ FRAUDULENT CLAIM ; GLAIM OR MAKING FALSE STATEMENTS
The claimant is Ilable to the United States Government for the civil penalty of notless than Fine, imprisonment, or both. (See 18 U.S.C. 287, 1001.)
$5,000 and not.more than $10,000, plus 3 times the amount of damages sustained
by the Goverment. (See 31 U.S, C. 3729. )-

 

 

 

95-109 so , , NSN 7540-00-634-4046 STANDARD FORM 95 .
. PRESCRIBED BY DEPT, OF JUS V ICE
_28 CFR 14, 2
Case 1:18-cv-10836-PGG Document 101-5 Filed 11/27/19 Page 5 of 42

Statement of Facts:

1. This statement of facts is being made by Mr. Martin S. Gottesfeld,
federal registration number 12982-104, pursuant to 18-U.S.C. §2712(b)(1) for a
violation(s) of 18 U.S.C. §§ 2501 et seq. and 2701 et seq, hereafter the
“wrongful actés)."

2. The wrongful act(s) became known to Mr. Gottesfeld less than two (2)
years ago in 2017 through discovery in the case of United States ve i" tt: sinw
Gottesfeld (D. Mass. 16-cr-10305) and there was no prior way for Mr.
Gottesfeld to have otherwise discovered the wrongful act(s) through reasonable
diligence: due to measures taken by agents of the United States to hide the
wrongful act(s) from Mr. Gottesfeld.

3. Mr. Gottesfeld is not the only victim.of the wrongful act(s) and Mrs.
Dana E. Gottesfeld is at least one (1) other such victim.

 

4, There was likewise no prior way for other victims including Mrs. Dana
E. Gottesfeld to have discovered the wrongful act(s) through reasonable
diligence:due to measures taken by agents of the United States to hide the
wrongful acts from all the victims, including Mrs. Gottesfeld.

5. Beginning in approximately July 2014, FBI Special Agent Michael W.
Tunick, then of. the Boston FBI Cybercrime Squad, knowingly and with makicious
intent, accompanied by then--Assistant-U. S.-Attorney Adam J. Bookbinder and
Assistant-U.S.-Attorney David J. D'Addio, each acting either negligently in
their duties as officers of the court or with knowing and malicious intent,
did violate 18 U.S.C. §3121(c) by misleading U.S. Magistrate Judge Jennifer
Boal through obfuscatory technical jargon and outright falsehood into issuing
a pen-register/tap-and-trace order purporting to authorize them, as agents of
the United States, to intercept the contents of Internet communications

without a warrant at Mr. Gottesfeld's home, located at 28 Albion St., Apt 1,
Somerville, MA 02143.

6. By defrauding the court, Special Agent Tunick and AUSAs Bookbinder and
D'Addio, then intercepted without a warrant the TCP and UDP port numbers of .
all Internet communications over Mr. Gottesfeld's home Internet, connection. for
a months-long period ending in 2014 (or so these agents say).

7. TCP and UDP port numbers clearly and irrefutably are contents as.- i»
defined by the relevant statute, 18 U.S.C. §2510(8).

8. Anyone with the technical skills and experience that Special Agent
Tumick purported himself to have in his application to Magistrate Boal would

know that TCP and UDP port numbers clearly and irrefutably qualify as contents
under 18 U.S.C. §2510(8).

9. The wrongful act(s) were the proximate cause of a later unlawful -
search of Mr. Gottesfeld's home at 28 Albion St., Apt. 1, Somerville, MA
02143, and the seizure of thousands of dollars of Mr. Gottesfeld' s. equipment.

10. The wrongful act(s) were also the proximate cause of great emotional
damage to Mrz and Mrs. Gottesfeld, ultimately leading to their flight at great
risk, great financial cost, and great reputational harm, as well as loss of
liberty, away from the perpetraitors of these and other wrongful acts.

11. The wrongful act(s) proximately caused the unlawful and immoral
prosecut#on of Mr. Gottesfeld, anduin turn, his contimrzing losssof liberty,
familial and marital consortium, income, business opportunities, public and
professional stature, physical.and mental health, and other damages. The

Wrenetul
Case 1:18-cv-10836-PGG Document 101-5 Filed 11/27/19 Page 6 of 42

wrongful acts also proximately caused Mr. and Mrs. Gottesfeld to suffer
~-reputational-harm and financial harm in unsuccessful attempts at mitigation.

12. At every stage, Special Agent Tunick and AUSAs Bookbinder and D'Addio
conspired with themselves and other agents to deny Mr. Gottesfeld any and all
relief to which he was entitled under the laws of the United States, and these
concerted and willful efforts caused Mr. Gottesfeld to suffer further
financial, reputational, Constitutional, physical,2and mental harms.

_ 13. The wrongful act(s) further caused Mr. Gottesfeld to lose his freedom
of association and deprived him of his freedom of speach, freedom of the
press, freedom from unreasonable searches and seizures, his right to Due
Process, to the counsel of his choice, and his freedom from cruel and unusual
punishment.

-.. 14.-Mr.-Gottesfeld-calculates his total loss to a sum certain of fifty (s
(50) billion dollars, i.e. $50,000,000,000.
Case 1:18-cv-10836-PGG Document 101-5 Filed 11/27/19 Page 7 of 42

 

 

INSURANCE COVERAGE

‘n order that subrogation claims may be adjudicated, it.is essential that the claimant provide the following information regarding the insurance coverage of his vehicle or property,

oNo |

15. Do you carry accident insurance? o.Yes If yes, give name and address of insurance company (Number, Street, City, State, and.Zip Cade) and policy number.

Not: Applicable

 

EINo 47. If deductible, state amount.

16. Have you filed a claim on your insurance carrier in this instance, and if so, is it full coverage or deductible? Cres

Not Applicable

 

Not Applicable

 

18. If a claim has been filed with your carrier, what action has your insurer taken or proposed to take with reference to your claim? (itis necessary that you ascertain these facts.)

 

19. Do you carry public liability and property damage insurance? G Yes if yes; give name and address of insurance carrier (Number, Street, City, State, and Zip Code). aNo

Not Applicable

 

INSTRUCTIONS .

Claims presented under the Federal Tort Claims Act should be submitted directly to the “appropriate Federal agency” whose
employee(s) was involved in the incident. Ifthe incident involves more than one claimant, each claimant should submit a separate claim
form. . , , .

' Complete all items - Insert the word NONE where applicable.

A CLAIM SHALL BE DEEMED TO HAVE BEEN PRESENTED. WHEN A FEDERAL

REPRESENTATIVE, AN EXECUTED STANDARD FORM 95 OR OTHER WRITTEN
NOTIFICATION OF AN INCIDENT, ACCOMPANIED BY A CLAIM FOR MONEY

Failure to completely execute this form or to supply the requested material within
two years from the date the claim accrued may render your claim invalid. A claim is
deemed presented when it is received by the appropriate agency, not when it is
mailed.

side may be contacted. Complete regulations pertaining to claims asserted under the
Federal Tort Claims Act can be found in Title 28, Code of Federal Regulations, Part 14.
Many agencies have published supplementing regulations. If more than one agency is
involved, please state each agency.

The claim may be filed by a duly authorized agent or other legal representative, provided

authority to act for the claimant. A claim presented by an agent or legal representative
must be presented in the name of the claimant. If the claim is signed by the agent or legal
representative, It must show the title or legal capacity of the person signing and be
accompanled by evidence of his/her authority to present a claim on behaff of the claimant
as agent, executor, administrator, parent, guardian or other representative.

If claimant intends to file for both personal injury and property damage, the amount foreach
must be.shown in item #12 of this form. .

f - DAMAGES IN A SUM GERTAIN FOR INJURY TO OR LOSS OF PROPERTY, PERSONAL
AGENGY RECEIVES FROMACLAIMANT, HIS DULY AUTHORIZED AGENT, OR LEGAL

"TWO YEARS AFTER THE CLAIM ACCRUES.

' The amount claimed should be substantiated by competent evidence as follows:

If Instruction is needed in completing this form, the agency listed in item #1 on the reverse

evidence satisfactory to the Government is submitted with the claim establishing express *

INJURY, OR DEATH ALLEGED TO HAVE OCCURRED BY REASON OF THE INCIDENT.
THE CLAIM MUST BE PRESENTED TO THE APPROPRIATE FEDERAL AGENCY WITHIN

(a) In support of the claim for personal injury or death, the claimant should submit a written
report by the attending physician, showing the nature and extent of injury, the nature and
extent of treatment, the degree of permanent disability, if any, the prognosis, and the period
of hospitalization, or incapacitation, attaching itemized bills for medical, hospital, or burial
expenses actually incurred.

(b) In support of claims far damage to property, which has been or can be economically
repaired, the.claimant should submit at least two itemized signed statements or estimates by
reliable, disinterested concerns, or, if payment has been made, the itemized signed receipts
evidencing payment. 7
- (c) \n support of claims for damage to property which is not economically repairable, or if
the property is lost or destroyed, the claimant should submit statements as to the original cost
of the property, the date of purchase, and the value of the property, both before and after the
accident. Such statements should be by disinterested competent persons, preferably
reputable dealers or officials familiar with the type of property damaged, or by two or more
competitive bidders, and should be certified as being just and correct.

(d) Failure to specify a sum certain will render your claim invalid and may result in
forfeiture of your rights. © . .

 

This Notice is provided in accordance with the Privacy Act, 5 U.S.C. 552a(e)(3), and
concems the information requested in the letter to which this Notice is attached.
A. Authority: The requested information is solicited pursuant to one or more of
the following: 5 U.S.C. 301, 28 U.S.C. 501 et seq., 28 U.S.C. 2671 et seq,
28 C.F.R. Part 14. :

PRIVACY ACT NOTICE

 

B. Principal Purpose: The information requested is to be used in evaluating claims.
C. Routine Use: See the Notices of Systems of Records for the agency to whom you
’ are submitting this form for this information.
D, Effect of Failure to Respond: Disclosure is voluntary. However, failure to supply
the requested information or to execute the form may render your claim "invalid",

 

PAPERWORK REDUCTION ACT NOTICE

This notice Is solely for the purpose of the Paperwork Reduction Act, 44 U.S.C. 3504. Public reporting burden for this collection of information is estimated to average 6 hours per response
including the time for reviewing Instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of information, Send
comments regarding this burden estimate or any other aspect of this collection of information, including suggestions for reducing this burden, to the Director, Torts Brarich, Attention:
Paperwork Reduction Staff, Civil Division, U.S. Department of Justice, Washington, D.C. 20530 or to the Office of Management and Budget. Do nut mail completed form(s) to these
addresses, : .

 

 

 

“SF95 BACK
 

 

“Case 1:18-Cv-10836-PGG Document 101-5” Filed 11/27/19 ~Page 8 of 42

Martin S. Gottesfeld

Reg. No.:.42982-104

- Federal Gorrectional,-Institution
P.O. Box. 33...

Terre Haute, IN- 47808

E POSTAL SERVICE

vi i

9114 9023 0722 4293 0882 82

UNITED STATES.

     

FOREVER USA >

 

 

 

Label 400 Jan. 2013
7690-16-G00-7848

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

use ald ne. 2019, Houston v. Lack, 487 U.S. 266 (1988)

 

Sahn hug. Mid, 2049
— Ayweitrag ohne Sy
US, MGS o6RRe
Case 1:18-cv-10836-PGG Document 101-5 Filed 11/27/19 Page 9 of 42

 

CLAIM FOR DAMAGE, - INSTRUCTIONS: Please read carefully the instructions on the OMaO OvED

' | Teverse side and supply information requested on both sides of this :
INJURY, OR DEATH form. Use additional sheet(s) if necessary. See reverse side for 1105-0008

additional instructions.

 

 

 

 

 

4. Submit To Appropriate Federal Agency: FRL 2. Name, Address of claimant and claimant's personal representative, if
. : ¢4 4° . any. (See instructions on reverse.) (Number, Street, City, Slate and Zip
J. Edgar Hoover FBI Building : Cote) Martin S. Cottesteld 7
985 Pennsylvania Ave NW | Reg. Now: 12082-1044
Washington, D.C. 20535 ae Federal Correctional Institution

3. TYPE OF EMPLOYMENT 4. DATE OF BIRTH 5, MARITAL STATUS ; 6, Lh A. DAY OF ACCIDENT 7. TIME (AM. OR P.M.)
MILITARY 0 CIVILIAN 03/05/1984. Merried July 2014 - ongoing Unknown

 

 

 

 

 

8. Basis of Claim (State in detail the known facts and circumstances attending the damage, injury, or death, identifying persons and property Involved, the
place of occurrence and the cause thereof. Use additional pages if necessary.) | : .
See attached statement of facts

 

9. , ; PROPERTY DAMAGE

 

NAME AND ADDRESS OF OWNER, IF OTHER THAN CLAIMANT (Number, Street, City, State, and Zip Code),

 

BRIEFLY DESCRIBE THE PROPERTY, NATURE AND EXTENT OF DAMAGE AND THE LOCATION WHERE PROPERTY MAY BE INSPECTED.
(See Instructions on reverse side.) - :

 

10, ; ‘ : PERSONAL INJURYIWRONGFUL DEATH

 

STATE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WHICH FORMS THE BASIS OF THE CLAIM. IF OTHER THAN CLAIMANT, STATE NAME OF
INJURED PERSON OR DECEDENT. Oo

 

 

 

 

 

 

tH. - WITNESSES
NAME So ADDRESS (Number, Street, City, State, and Zip Code)
12, (See instructions on reverse.) : ' AMOUNT OF CLAIM (in dollars)
42a. PROPERTY DAMAGE 12b, PERSONAL INJURY 12c, WRONGFUL DEATH 12d, TOTAL (Failure to specify may cause
forfeiture of your rights.) .
$50,000,000,000 . $50,000,000, 000

 

 

 

 

I CERTIFY THAT THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE INCIDENT ABOVE AND AGREE JO ACCEPT SAID AMOUNT IN
PULL SATISFACTION AND FINAL SETTLEMENT OF THIS CLAIM .

 

 

 

 

13a, SIGNATURE OF CLAIMANT (See instructions on reverse side.) : . 13b. Phone number of person signing form 14. DATE OF SIGNATURE
a __ | Not Applicable . 08/24/2019
CIVIL PENALTY FOR PRESENTING , , ‘CRIMINAL PENALTY FOR PRESENTING FRAUDULENT
FRAUDULENT CLAIM : CLAIM OR MAKING FALSE STATEMENTS
The claimant is Hable to the United States Government for the civil penalty of notiess than Fine, imprisonment, or bath. (See 18 U.S.C. 287, 1001.)
$5,000 and not more than $10,000, plus 3 times the amount of damages sustained
by the Government, (See 31 U.S.C. 3729.) - :

 

 

95-409 os : . NSN 7540-00-634~4046 STANDARD FORM95
. PRESCRIBED BY DEPT. OF JUSTICE
28 CFR 14,2 : :

 
Case 1:18-cv-10836-PGG Document 101-5 Filed 11/27/19 Page 10 of 42

Statement of Facts:

1. This statement of facts is being made by Mr. Martin S. Gottesfeld,
federal registration number 12982-104, pursuant to 18 U.S.C. §2712(b)(1) for a
violation(s) of 18 U.S.C. 8§ 2501 et seq. and 2701 et seq, hereafter the
"weongful actés).™

2. The wrongful act(s) became known to Mr. Gottesfeld less than two (2)
years ago in 2017 through discovery in the case of United States v. i<.7f: Sitic
Gottesfeld (D. Mass. 16-cr-10305) and there was no prior way for Mr.
Gottesfeld to have otherwise discovered the wrongful act(s) through reasonable
diligence: due to measures taken by agents of the United States to hide the
wrongful act(s) from Mr. Gottesfeld.

3. Mr. Gottesfeld is not the only victim. of the wrongful act(s) and Mrs.
Dana E.: Gottesfeld is at least one (1) other such victim.

 

4, There was likewise no prior way for other victims including Mrs. Dana
E. Gottesfeld to have discovered the wrongful act(s) through reasonable
diligence:due to measures taken by agents of the United States to hide the
wrongful acts from all the victims, including Mrs. Gottesfeld.

>. Beginning. in approximately July 2014, FBI Special Agent Michael W.
Tunick, then of the Boston FBI Cybercrime Squad, knowingly and with malicious
intent, accompanied by then--Assistant-U.S.-Attorney Adam J. Bookbinder and
Assistant-U.S.-Attorney David J. D'Addio, each acting either negligently in
their duties as officers of the court or with knowing and malicious intent,
did violate 18 U.S.C. §3121(c) by misleading U.S. Magistrate Judge Jennifer
Boal through obfuscatory technical jargon and outright falsehood into issuing
a pen-register/tap-and-trace order purporting to authorize them, as agents of
the United States, to intercept the contents of Internet communications

without a warrant at Mr. Gottesfeld's home, located at 28 Albion St., Apt 1,
Somerville, MA 02143.

6. By defrauding the court, Special Agent Tunick and AUSAs Bookbinder and
D'Addio, then intercepted without a warrant the TCP and UDP port numbers of ..:
all Internet communications over Mr. Gottesfeld's home Internet.,connection. for
a months-long period ending in 2014 (or so these agents say). ~

7. TCP and UDP port numbers clearly and irrefutably are contents asi in
defined by the relevant statute, 18 U.S.C. §2510(8).

8. Anyone with the technical skills and experience that Special Agent
Tunick purported himself to have in his application to Magistrate Boal would

know that TCP and UDP port numbers clearly and irrefutably qualify as contents
under 18 U.S.C. §2510(8).

9. The wrongful act(s) were the proximate cause of a later unlawful -:
search of Mr. Gottesfeld's home at 28 Albion St., Apt. 1, Somerville, MA
02143, and the seizure of thousands of dollars of Mr. Gottesfeld's equipment .

10. The wrongful act(s) were also the proximate cause of great emotional
damage to Mra and Mrs. Gottesfeld, ultimately leading to their flight at great
risk, great financial cost, and great reputational harm, as well as loss of
liberty, away from the perpetraitors of these and other wrongful .acts.

11. The wrongful act(s) proximately caused the unlawful and immoral
prosecution of Mr. Gottesfeld, andsin turn, his contimring lossvof liberty,
familial and marital consortium, income, business opportunities, public and
professional stature, physical.and mental health, and other damages. The

wreneg ti
Case 1:18-cv-10836-PGG Document 101-5 Filed 11/27/19 Page 11 of 42

wrongful acts also proximately caused Mr. and Mrs. Gottesfeld to suffer
_Teputational -harm and financial harm in unsuccessful attempts at mitigation.

12. At every stage, Special Agent Tunick and AUSAs Bookbinder and D "Addio
conspired with themselves and other agents to deny Mr. Gottesfeld any and all
relief to which he was entitled under the laws of the United States, and these
concerted and willful efforts caused Mr. Gottesfeld to suffer further
financial, reputational, Constitutional, physical,aand mental harms.

13. The wrongful act(s) further caused Mr. Gottesfeld to lose his freedom
of association and deprived him of his freedom of speach, freedom of the
press, freedom from unreasonable searches and seizures, his right to Due

Process, to the counsel of his choice, and his freedom from cruel and unusual
punishment.

14. Mr.-Gottesfeld-calculates his total loss to a sum certain of fifty (2
(50) billion dollars, i.e. $50,000,000,000.
Case 1:18-cv-10836-PGG Document 101-5 Filed 11/27/19 Page 12 of 42

 

 

 

 

INSURANCE COVERAGE

 

 

‘n order that subrogation clalms may be adjudicated, itis essential that the claimant provide the following information regarding the insurance coverage of his vehicle or praperty,

 

 

18, Do you carry accident insurance? @-Yes

Not Applicable

if yes, give name and address of insurance company (Number, Street, City, State, and.Zip Code) and policy number.

O No

 

Not Applicable

46. Have you filed a claim on your insurance carrier in this instance, and if so, is it full coverage or deductible?

Cves [INe 17. lf deductible, state amount,

Not Applicable

 

 

18. if a claim has been filed with your carrier, what action has your insurer taken or proposed to take with reference to your claim? (Itis necessary that you ascertain these facts.)

 

 

49, Do you carry public lability and property damage insurance? 0 Yes

Not Applicable

If yes; give name and address of insurance carrier (Number, Street, City, State, and Zip Cade),

ato

 

form.

REPRESENTATIVE, AN EXECUTED STANDARD FORM 95 OR OTHER WRITTEN
NOTIFICATION OF AN INCIDENT, ACCOMPANIED BY A CLAIM FOR MONEY

Failure to completely execute this form or to supply the requested material within
two.years from the date the claim accrued may render your claim invalid. A claim is
deemed presented when it is received by the appropriate agency, not when it is
mailed.

if instruction fs needed in completing this form, the agency listed in Item #1 on the reverse
side may be contacted. Complete regulations pertaining to claims asserted under the
Federal Tart Claims Act can be found in Title 28, Code of Federal Regulations, Part 14.

“| involved, please state each agency.

The claim may be filed by a duly authorized agent or other legal representative, provided
avidence satisfactory to the Government is submitted with the claim establishing express '
authority to act for the claimant. A claim presented by an agent or legal representative
must be presented in the name of the claimant. Ifthe claim is signed by the agent or legal
representative, it must sfiow the title or legal capacity of.the person signing ard be
accompanied by evidence of his/her authority to present a claim on behalf of the claimant
as agent, executor, administrator, parent, guardian or other representative.

If claimantintends to file for both personal injury and property damage, the amountforeach
must be, shown in Item #12 of this form. .

INSTRUCTIONS .

Claims presented under the Federal Tort. Claims Act should he. submitted directly to the “appropriate Federal agency” whose
employee(s) was involved. in the incident, lf the incident involves more than one claimant, each claimant should submita separate claim

Complete all items - Insert ‘the word NONE where applicable.

A CLAIM SHALL BE DEEMED TO HAVE BEEN PRESENTED. WHEN A FEDERAL .
AGENCY RECEIVES FROMA CLAIMANT, HIS DULY AUTHORIZED AGENT, OR LEGAL °

Many agencies have published supplementing regulations. If more than one agency is |-

\DAMAGES'IN A SUM CERTAIN FOR INJURY” TO OR LOSS OF PROPERTY, PERSONAL
INJURY, OR DEATH ALLEGED TO HAVE OCCURRED BY REASON OF THE INCIDENT.
THE CLAIM MUST BE PRESENTED TO THE APPROPRIATE FEDERAL AGENCY WITHIN

"TWO YEARS AFTER THE CLAIM ACCRUES.

: The amount claimed should be substantiated by competent evidence as follows:

(a) in support of the claim for personal injury or death, the claimant should submit a written
report by the attending physician, showing the nature and extent of injury, the nature and
extent of treatment, the degree of permanent disability, if any, the prognosis, and the period
of hospitalization, or incapacitation, attaching itertized bills for medical, hospital, or burial
expenses actually incurred.

(b) In support of claims: for damage to property, which has been or can be economically
repaired, the.claimant should submit at least two itemized signed statements or estimates by
reliable, disinterested concerns, or, if payment has been made, the itemized signed receipts
evidencing payment

- (o) in support of claims for “damage to property which f is not economically repairable, or i
the property Is lost or destroyed, the claimant should submit statements as to the original cost
of the property, the date of purchase, and the value of the property, both before and after the
accident. Such statements should be by disinterésted competent persons, preferably
reputable dealers or officials familiar with the type of property damaged, or by two or more
competitive bidders, and should be certified as being just and correct,

(dy) Falluire to o specify asum certain will render your claim invalid and may result in
forfeiture of your rights. : ,

 

PRIVACY

This Notice is provided in accordance with the Privacy Act, § U.S.C. §52a(e)(3), and
concems the information requested in the letter to which this Notice is attached,
A, Authority: The requested information is solicited pursuant to one or more of
the following: 5 U.S.C. 301, 28 U.S.C. 501 et seq., 28 U.S.C. 2671 et seq,,
28 C.F.R. Part 14.

ACT NOTICE

B. Principal Purpose; The information requested is to be used in evaluating claims.

C, Routine Use; See the Notices of Systems of Records for the agency to whom you
’ are submitting this form for this information.

D, Effect of Failure to Respond: Disclosure Is voluntary. However, failure to supply

 

 

-PAPERWORK REDUCTION ACT NOTICE

This notice Is solely for the purpose of the Paperwork Reduction Act, 44 U.S.C. 3804, Public re

the requested information or to execute the form may render your claim "invalid".

porting burden for this collection of infarimation ts estimated to average 6 hours per response,

including the time for reviewing Instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of information, Send
comments regarding this burden estimate or any other aspect of this collection of information, including suggestions for reducing this burden, to the Director, Torts Branch, Attention:
Paperwork Reduction Staff, Civil Division, U.S. Department of Justice, Washington, D. C. 20530 or to the Office of Management and Budget. Do nut mail completed furm(s) to these
addresses,

 

 

 

“SF95 BACK
f

 

Case 1:18-cv-10836-PGG Document 101-5 Filed 11/27/19 Page 13,of 42

Martin S. Gottesfeld’) 2.0.2 , ees
Reg. No.:.12982-104 : : , 3

Federal Correctional Institution
P.O. Box. 33

Terre Haute, IN 47808

“UNI TED STATES

   
    

    

 

   

 

 

 

a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9114 9023 0722 4293 0882

 

“Saturday, ‘August Dae, 2019, ‘Houston ‘Ve Lack, 487 U. Ss 266 (1988)

 

Sohealag, hog Mtb, 204%
Awaits moiloag Labock ar
FET WO
* Case 1:18-cv-10836-PGG Document 101-5 Filed 11/27/19 Page 14 of 42

T CMU Unit Team
From: Martin S. Gottesfeld (Reg. No.: 12982-104)

ea . at c de mb ao ff} te} 9YOAO
Date COTO s PO CCmree TES aT

Subject: U.S. Postal Service tracking information?
Salutations Unit Team,
I hope you are well.

May I please get the latest available U.S. Postal Service tracking
information for the following tracking numbers?

9114 9023 0722 4293 0879 95 (SASE to PCCF)Sop lok ast creole!

Se 9114 9023 0722 4293 0882 68 (IE delivered, may I please get a
print out for my records?) ee

#9114 9023 0722 4293 0882 82 (If delivered, may I please get a
print out for my records?)

@ 9114 9023 0722 4293 0880 39 delverech aley
& 9114 9023 0722 4293 0880 77 bela veved alce
Thanks,

IKO-

Martin S. Gottesfeld

- Page 1 of I -
USPS. comBs®/SPBleockoes Resets Document 101-5 Filed 11/27/19 Page 15 of 4#age | of 2

USPS Tracking: FAQs ___ (https://www.usps.com/faqs/uspstracking-faqs.htm)

Track Another Package *

Remove

Tracking Number: 9114902307224293088282

Your item was delivered at 5:49 am on September 6,:2019 in WASHINGTON, DC.20530; s2ciciices +

 

 

 

 

 

 

 

Delivered

September 6, 2019 at 5:49 am
Delivered o|
WASHINGTON, DC 20530 3.
Get Updates 8

Text & Email Updates

Tracking History

Product Information

See Less
Can’t find what you’re looking for?
> fo YOUL tracking questions
9/11/2019

https://tools.usps.com/go/TrackConfirmA ction?tRef=fullpage&tLce=2&text28777=&tLabe...
USPS.com@asSPscleacking Skeets Document 101-5 Filed 11/27/19 Page 16 of 4%age 1 of 2

US PS Tracki n g FAQs __ (https://www.usps.com/faqs/uspstracking-faqs.htm)

Track Another Package *

Remove

Tracking Number: 9114902307224293088268

Your item was delivered at 6:02 am on September 9,2019 in WASHINGTON, DC:20535) secs er 4

September 9, 2019 at 6:02 am.

Delivered
WASHINGTON, DC 20535

yoeqpes

Get Updates

 

Text & Email Updates
Tracking History

Product Information

See Less

 

Can’t find what you’re looking for?

 

https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLe=2&text28777=&tLabe... 9/1 1/2019
Document 101-5 Filed 11/27/19 Page 17 of 42
U.S. Department of Justice

Civil Division, Torts Branch
Federal Tort Claims Act Staff

 

 

Post Office Box 888
Benjamin Franklin Station
Washington, D.C. 20044

GKJ:HLSwann:hls
157-16-NEW

September 18, 2019

Mr. Martin S. Gottesfeld

Reg. No. 12982-104

FC] Terre Haute

Federal Correctional Institution
P.O. Box 33

Terre Haute, IN 47808

Re: Administrative Tort Claim of Martin S. Gottesfeld
Dear Mr. Gottesfeld:

This is in response to your administrative tort claim dated August 24, 2019, which you
submitted to the Department of Justice (Department). The Department received the claim on
September 6, 2019. The Department will be handling your claim as lead agency pursuant to
28 CER. § 14.2(b). All future correspondence concerning this claim should be directed to the
Department at the address above. We will contact you if further information is needed.

Very truly yours,

Phuc bh Swern

HOPE L. SWANN
Paralegal Specialist
Civil Division, Torts Branch
Case 1:18-cv-10836-PGG Document 101-5 Filed 11/27/19 Page 18 of 42

axXw bi 4
 

 

 

 
 

O€vE-879 (207) xed 1€60-S¥9 (Z1Z) xBs

LSLL-Lbe (Z0Z) OF1p-L29 (712)

. 90002 Od ‘uorsurysep, 81001 AN “204 MON,
: 108 21INS ‘MN FENG H L991 BIE o1NS ‘Aempeorg LP]

. SHO Od ‘uoyZuryseyy SOTJO YAO, MON

UlOd"saLIO}oupdiysiopes|@)ojur
Wwoo'solloyoorIpdiysiapeay aman

"ONE ‘SSIYOLDIVIG diHSy3saval

JUDWI9210jUJ LINOD e SAapUajag 21;qNg [DAepe,
SIOJNIASO1d [DABPOJ © SABDIJJO UOHDGoid
SUDLDAQI] NOD © NOD JO syxJ4a/D « soBpne jpsspay

Op 2411g HNEF
3jDj1S-|D1iNpe

   
 

18-cv-10836-PGG Document 101-5 Filed 11/27/19 Page 20 of 42

uoHIPs ZL0zc

Case 1

 
 

18-cv-10836-PGG Document 101-5 Filed 11/27/19 Page 21 of 42

Case 1

 

 

 

                                                                                                                                      

 

  

 

£402 “Ouy ‘SOUO}DANG diysuepesz ©

(afind iat uo pantie) .

G10 :201A19g uviag
SS16-8Pz (L19) "+ | safsuUapaiy “p auosep (paypede) apne aensigeyy
Cez6-Bpe (LEO) feqeg "7 pleueg aspar aensidey,

 

Z080-S8L (E1p) “1 MOspeqoy Arey, “Y eUEYyrey aBpny sense)
EBlG-BPL (LIQ) Aan aBed WW e8pne aensiseyy
066-626 (80S) "7 Aasseuuay 'H piaeg a8pny arensisey

 

AOS sunossnpew@urap”yupal :pew-g
000% Aine zo0ta19g uefag
“+++ Qzp9 WooY UIEG [ED pnp ans arensideW
$0110 VW PiPyRuds
“ZSZ BUN “WANS weg OO" ‘ssnoysNoy ‘sy
$661 'S Asenuer :aatvaag uedag
tooo geUUaR @ YpeuUay oBpn¢ arensiseyy
aod synoosn peu@spmog
“SUUBLeW a]QelOulopy :yfeUl-g
0661 *Z ABW ia2lAzeg uesog
-* + ozpg ang 4epmog “g auUBUEYY aBpnr aeNs!BL})
AoT spinoosn pewm@eoq saywuual 1ywur-q
O10Z :391As2g Uesog
BELE-BbL (LED) TT FeO “=O zauUar apne aensiBey] Jatt
AOT'S1INOISN PeU@ADOppoom
“se|Snop™ajqezouoy iprew-g
ueSeay pyeuoy juapisarg Aq pamoddy
986[ a9Msag uefag
£676-BrL (L19) 1" OL EP auNg YOOIpooyA g sejSnog spn LoHAg
AoS-spnoasn pew@laqoz eds :[lew-3
S00E-01ZZ0 VIN “uoIsog
“‘OLI9 arng ‘ABA asNOYUROD aE
‘asnoyunod *s'fy Aa]xeow Ydasor uYyor
Jayed Aung wapisag :Ag paioddy
6L61 :22tA29g uvdag
s+ eqoz ‘MM BAY aBprf 1oluag
AOT spinoasn- peU@Mosney ydasofajqeiouoy :|}eUul-J,
YOXIN "W Preyory quapisaig :Ag pauioddy
TLG| :291AJ9g Uesag
BBZ6-BbL (LIQ) eaney “1 ydasor aspne 101Nas
AOH'SyNODSH' PRIN jO*A BLY 24etU-F
ueSesy pyeuoy juapisarg :Aq parujoddy
$R6E ddIAIag UBfEg
ZLEGBPL (LIQ) OAK T HRIAL a8pnf s01Uas
AOT sy NOIsN peU*sosuod [acyaius :PeUs-z
UORNTD ‘f WRIA, WapIsarg Ag pauioddy
POG, 2AJag uRsag
rire teesrsseeesss-gesuog “y 18e84INA, aspny 10125
ewegQ youleg iuapisaig Aq pauioddy
$102 ‘Z Asenues caasag ueiog
ZeeprWpl (LION TT syuBnoung ajaq vosity apne 1oLisid
ewego youeg waplsaig :Ag pauroddy
pl0z :2alAsag urdag
prresteresr sess > apqosog “y o8] adpny s0HIsIC]
BUIEGQ yORIeG Iwapisarg -Ag paytoddy
plO% ‘f aunf <aolAsag uRedag
sree ess puuBIOAseIAL “D MBIA S8pny 9UISIT
aod synossn peU@iuemey Calpul -[eul-q
euUegQ yoeueg juapisad Ag pamuioddy
plOZ ‘Z] ABW relasag uEdag
rveseese s+ ss tupangey Buipuy aspne 19tIS1q
AOS 'synoasn'peu@uengyy
Kyou ayqesouoy *]1eul-F
wwegQ yoReg qwapisaig Ag pauioddy
Z10Z 1a2tAsag uedag
7066-626 (GOS) "TT aeuaniH “g Auounz aspny so1nsiq
aod-spnoosn‘pew@piadsesasyuap :}eu2-q.
mUegO yoRIeg wapisag ‘Ag pawioddy
110% ‘£4 Asenues caaiasag wetiag
+ sedseg ‘ft esiuag a8pne 494ISIq
AO8'syNOIST peUI@)sojARsstuvap 1eUU-Z
ysng My adsoay wapisard :Aq paiutoddy
pOOZ “S} aun sadlAlag uefag
Z1zeepe (LIQ) AL aoydeg spruaq ‘4 espar itnsiq
aot sunoasn'pewu@ajooio” aasoad :pew-F
HOW “Tf WENT 1ApISald :hg paimoddy
$661 ‘Ol Atop :@a1aseg uesag
8196°8bL (LI9)' 77 OFLP BUNS up ‘@}001,0 “y eB1098H aBpnf oWNsIG
panupuos SRESNyoRSseYy JO JOUISIG YI 40} LAND JONISIG $9}835 PANU

 

OCLP-SbL (419) °

 

gigo-ses (cipyi

 

G126-BbL (219) **

 

 
 

priors (£19) °°

 

$289-S8L (Eb)

 

1€Zp-Bpe (419) 7"

 

pO89-sBL (L419)

  

 

TSG Bre (LI9}

 

 
 
 
 

628b-S¥L (419)

 

Alopauig UNCED aiers-jerspay

Add sLNOos PrU@sureays
panyou ayqeiouoy :pew-g
WOLD f WRIA WapIsag Ag pruioddy
POG ‘s AsunuEr cad1Asag uefag
€8Z6-BrL (LIQ) LIL BUNS SUNBAIS “D Pedy B8pn¢ poUISIq
A08's}NOIsN-PLUDUo)i0§
saqueyeL a]QeiouoY :pELI-g
ysng ‘A\'H afioan qwapisatg :Agq pauioddy
2661 ‘L% 49qQ019Q dIAI9g URfag
“OLFE ANS UOPON “Wy Jaueysen ospus roLnsiq
AOS spnOSsK' PUAN, ~ wes A, speurg
uedeay pleuoy suapisaid :Ag pantioddy
$864 ‘@91AJag uLdag
BELG-B¥L (LIQ) OILS altNg Buno, “| WeNEA eBpNP oUISIG
AO sjInoasn pewM@Msies ined sjqeiouoy :pew-y
uoIul(D ‘T Wey Wapisetg ‘Ag pauloddy
£661 ‘PZ JAQUIZAONy :aDIAsag uLfog
s+ OF 1g aUNg SUBS “g _NIeg aBpay Jory
sobpnr

 

Lve6rBpe (Lt)

  

 

iplp-Spl (L419)

WN AMaAg
j :sefoueseA yo sequiny,
¢1 ssdiysaBbpne yo ssquiny

 

AOS’S}HNOOSHPEUPAMAL FRU]

9606-8rL (219) “XPS ZS1G-BbL (219) “OL

Q1ZZO VIN “Howog “OOEZ ag

‘KEM asNarpnoD aug ‘ssnoyynod “SN Aapypoy ydasor wyor
syJosnyoesse] JO JO1SIG

aY} JO} }ANO4 1914}SIG S9}e1g Pau

 

Ro py@epsn uf yewu-g
- BPAM WIP, SAWS sapuasad] IqNg jeIopat

 
 

296€-296 (OIF)

(yaquaaip) 6 OO-prE (EOE) :xed GisqueaiQ) 0090-PPE (LOE) “AL
(ax0uneg) 7280-296 (Ofp) :xed (@10UIN]RE) Z96E-296 (OLY) HAL
OLLOZ GW “Haquaady ‘O1L Wooy ‘auEy] Kay 1179 “p HUA BYYO JoUdeD
10Z1-10Z1Z GIN ‘sown

“1OO]4 HAVIN 188 S2FBYD YO OO] “1 Jamo JaUaD yueg SUOHeN
puspAsew

JO 3O143SIC 94 40} sepUajag IGN JBsapPed O42 49 2510

-? gapuajed a11qQng |e4epe4

A0T fopsn@ulajsuasoz pos :}/0U-F
Q0gr-60z (OLb) TT ueysuasoy “fF poy Aauouy “SN

2710-296 (Oly) xed PTIE-Z9G COP) xed OOBH-GOZ (OL) “AL
1OZIZ GIA ‘Mow peg JOOps tp Wang sopeyD wns OF
pouysig puesAsey

Aeuony "Sn

 

ees ean Ww OBRIAL A210

8897-296 (lp)
3eIS HNOD

ZLOZ *P2HAIIS uefag
. peters es gy sdaquiey
Alay] ‘M, ueoung (paleoas) aBpny AoidnUeg
L861 ‘6 Jaquiasac] :82sA42S uedag,
1082-296 (Olp) “e* 2bb6
wooy Aquag uaydarg “3 (patj2o24} apne Aoydnayueg
Foz 'F lady saowsag werd

 

 

 

SSSE-296 (01h) **

 

 

 

l1zp-z96 (Oly) akg “e plaeg aSpar Aoyda.nued
900% auNE :2d1Ad9S uraag,
791-296 (Ib) wopiog vy Haqoy e2pnt Aaydnayued

OLL0z CW ‘NAqUIHO
“sop wooy 'dUE] pooahzay> 90s9
9007 2321442 uetog:

Luse-ppe (log) 7 dd 1 unepuem apne Aardnugue dd
panujuor purzdseyy JO YUISIG 93 40) WNOD AdydrayxUEG saqeys pauuin

 

69 sYesnyoesse|y] JO JOLISIG 94) JO} NOD JOLISIG selels Pau

sno 31S!G “sn
 

 

 

 

 

pypqseig UNOD 8181S-(es8pey ‘oul ‘seuOeg diyssepes] © L100
-o——
N
N AOT SUNOS PaWGUCUyisy MIyNeU :]1EU-F
euiegg youleg iapiserg ‘Ag pautoddy
Mw PHOT ‘bE Woe ‘90tAIag Uefog
stp ez (E18)

 

wooy UBWyE] yUePey MeYyNEAW espns 01NSIC
A0d'sunoosn por@uosayoiu-aune]
BURG yOweG wapisaig Aq pawtoddy
PIOZ “PY YON s99tAIag uedag
epee (lc 0b9 VOs|ayoIA ‘ft eUNe aBpnp loNIsiG
AOdspnoasn'paw@Aasp_unpne :yeu-F
pOisb IW ‘toqry uy
“png arng Geang Apaqry aseq 00z
pulegQ yore wapisaig “Ag payuioddy
plOZ ‘PI Ue] sa9tAueg uLdag
£88 (PEL Ane] uatia aupne aspnr pinsid
AOS S]INOISI panUs1aqsouaisay “IUl-q_
pureqg youleg qwopisalg Ag paiuioddy
ZOT ‘L saquisseq :a0lAJag uefag
ripe IQ) trees Biag ‘5 saueuey ospne r9ISIG
aod syncosn-parwugpurerp“Urnysiad +[ew-g
BUNEGQ yoRIeg wepiselg -Ag payuioddy
ZI0T ‘6Z saquiaydag :aotalag uPfag
LTT Ezy WOOY UrRIg ‘y UMYsIaN a8pNy 191215!
AO -sLNOIST paM@Uspjod yew

 

Filedi 19972

 
 

Sits-pez (ele)

 

 
 

LO puredg youleg qwaplserg Ag parnoddy

gcts-cpz (ele) TAL O10Z ‘IZ eung sadasi9g ueRag
“per (Eley “* UUISPIOH “ye epne 11ST

YSN ‘A adIOaH wapisarg :Ag pamoddy

oo g00z ‘z Ainr sesrseg uefiag

g97-bEr (CIE) Sez WooY | AUdINY Ydasor UeYdars B8pnP TOMNISIG
AOF sp mossn'palu@uoysurpny sewoys -pew-q
ysng:m d8t0aD Wwepisaig :Ag pamutoddy
9007 ‘OE Suny :a01As0g Ueteg

uozBuipny “] sewoyy s8pnp 1oLIsIC.
AGT SLMODSN'PaIWGxoIuwas 2{teul-J_
ysng ‘M emoax mapisarg “Ag pawioddy
900% aun :sa1Jag uedag

ever (ete +++ Egg wooy xOg 4 uREg a8pny OUNSIG
AOTSLNOISM PITUIGUOSMET_PtAwG +eUl-T
VOUT ‘T We} Wwapisarg ‘Ag pauloddy
0007 “p snAny ssoTAag Uefag

eryeree (gle) 20g WooY UOSMe] "IN| PIABG eBpnp 191181
AOS 'sunoosn-parw@uewsoq [ned :yyew-g
WOWND f WENTAL Wepisald :Ag paujoddy
POGI ‘Z Joquiardag :so}Ar0g uRdog

Qeis-vez (ig) * Ops wooy UeUMOg plAeg [neg o8pnp rINSIq
! AOTSHNOISA'PIIWOsoqoy Clow *[!CU-g
UOIUYD ‘fT WEI, wWapiseag -Ag pauioddy
8661 ‘TT whdny saorAseg uesag

“§Z} Wooy sHagoY “y BHOIIA pny LISI
oO aod synoosn paw@uasor pyess :rew-g
ea stg ‘AH atzoan wopiserg :Xq pawieddy
I 0661 79914296 URSoq

Dpis-pez (ele) LOL wooy Ussoy “y pjesey sspng y1ISIC
oO UOWID “f WRIA Wapisorg hq paruoddy

B

 
 

8-68 (686)

Documen

 

©
9
O@xs-vez (e1€)°

 
 

 

 
 

v POG ‘11 2uNf :2o1Al9g uefag
GOis-rez (E1€) ++ 167 wooy poop ebeg esiuag adpny Jari
a sebpnr
a

aude pur

oven OM BJOISNL, “BID “IG ‘AassemeIYS ‘ORpES “meurdes ‘uowU0asOY
Co ‘gisy anbsarg ‘o8asiQ ‘epoosg ‘mewadg ‘puelyeQ ‘Aoussownuop]
SoMOW ‘PURIPIA “quooeyy ‘uoIssuAr] ‘sameua'y Jeadey ‘uosyoer

IGRS] ‘OCSO] NOIN}] QONEIT “UIApeTD ‘sasauay ‘prgjielD ‘alelD
‘ueBoqayg ‘Aeg ‘onuary ‘euadyy “euoopy Jo saunoD :paseaog searny
pas ans

 

Sy} ssdrysaBpne jo zequinn,

AOS’SLINOIST PAU MAA TAUWISU]

SOES-PET (ELE) CL CUZDVA) HEGH-196 (C1) AL

(YIOVE) GLO (ELE) NAL $OOS-vET (ETE) TAL

9228P TIN ‘NOREG

‘pavaatneg anadvye’] sayy 1EZ “ASNOYLNOD “S'f) WAST S10posyL
ueBiyolfl $0 JOMSIG U4d}Sseq

ay} 40} J4NOZ JOMISIG $83e1S pedUl

Zio py@peruos weurur :ew-7
190g-ezz (LIV pesuoy WeLNIA sspuayeg oqng jesopey

(2ouapirord) p8ZP-RZS (10H) “xed (Pr09U0D) BsEL-97Z (C09) “xed
(uossog) 9808-€2z (LI9) xey (@ouapiaosd) 18Zb-8ZS (10h) “TAL
(prosti0d) 09€L-97Z (€09) “AL (uorsog) 1908~€7Z (LIE) “AL

£0620 Ty ‘eouapiAorg ‘IOopy piryy ‘Jeang rssoqgceny 101

@ZGP-LOEEO HN Pr09U0g

‘wooly PAYL ‘ang eBplrg Zz “Suipyind tld UdIeU UL

O1ZZO YIN ‘Uosog Yoo]E WIS Wang sede21g 1¢

pueys] epoyy pue esrysdwey

MeN] ‘SIJOSNYIESSeY 4O JOUISIG - E211GQ JOpUajed BIGnd jesopo4

sapuajeg o1Qnd jeAspes

408 fopsn@zyio uses :[lew-g
‘ zm sosbepyy uauuEg AouONY ‘S)

 

OOIE-BPL (L19)°
£S6E-BPL (L19) *XPA OOTE-Srs (219) NAL

O1ZZ0 WW ‘UOIsog “0076 NS

‘Kosa asnoypinod sug ‘esnoyzneg “sn Aapyroyy ydesor uyor

JOLYsIg spesnyoesseyy

Aowscyny “s'n

AOS synoost'auw@ysuAy sowel -pew-g
youd “I sawep Yo[D Aordnryueg

  

O0ES-BrL (L19)"

 

HIS NOD
9107 :9a1A39g Udag

LUGBOLL (80S) soueg “[ saydoisuyg adpny Aoidnnjueg
7661 29d1AJOg ULseg

1e9o-see (LIQ) Asuse4 ‘N ueop aspny Aoidnsqueg
0107 s9o{Azag uRsog

QOS BbL (LIQh Aopeg ‘rp yuesy odpne Aodn.nueg

QOES-BbL (419) uewyor “Ss uAreny espny Adidnsqueg JouD

seBpne

¢ :sdiyseBpne jo sequin:

AOB'SNOOSN' QUAM {yeuIayUE

(keg SxBIU] FOUZO [EUOISIAI] JaISADIOMA) 68IO-EGL (BOS) -¥ed
STES-SbL (LI9) :XeA (OWO JeUOISIAIG seISADIOM) OOGB-OLL (80S) “TAL
(SIDA wraskg YOHEUIIEJU] BSB) PIOA BALY HOL) TLSE-10Z (888) HAL
(Wao F4Y HOL) 1LS€-10Z (888) “FAL CUTOVA) U1ES-Bbz (LT9) “TAL
(AIOW) OSES-BhL (LI9) IRL OOES-BbL (L19) “AL

SPGE-601Z0 VIN “Worsog ‘OST T ans

‘aazabs BO Od ¢ ‘asnoyiinog pus Bd1ZQ SO"g YOBULIODIIA uyot
syyosnyoesseyy JO JOM3SIC]

ay} 103 NOD AdjdnsyURg Saze}s pezUuy)

O0ZP-BPL (L19) °** Aouopay zYdoysHYD J9DYjO [BINELg/NOHEGoId JOD
S916 SbL (LIQ) Weueg “WW WEqoYH NOD Jo 12]
, Hes WNnOD

800€-01720 WN ‘YoIsog
‘OZbL aims ‘AeA, asnoyuNoD BUG
‘asnompmnog “Sf Aapyeow, ydasor uyos
ZRG1 wo1AINg uedag
sBuyjog *g Ueqoy (Parjvoas) oBpny ayesisep]

 

677Z68rL (LEO)
panurio7 syesnyoesseyy JO IOUISIG GY} 40} PND IyIsSIG SB1EIS pawn

 

 

sUNog WLISIG 'S'N

snesnyoesseyy JO JO1ISIG SU} JO} UNOD JUISIG SeIeIg PAU OL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

   

Document’t01+5 Filed 11/27/19 Page 23 of 42

18-cv-10836-PGG

Case 1

 

86 United States District Court for the Northern District of New York

U.S. District Courts

 

United States District Court for the Northern District of New York
continied

Senior Judge Thomas J. McAvoy
Began Service: 1986
Appointed By: President Ronald Reagan
US. Courthouse, 15 Henry Street, Room 206,
Binghamton, NY 13901
E-mail: thomas_mcavoy@nynd.uscourts.gov
Senior Judge Frederick J. Scullin, Jn... ...- 0.662... G15) 234-8560
Began Service: March 13, 1992
Appointed By: President George H.W. Bush
E-mail: FScullin@nynd.uscourts.gov
Senior Judge Lawrence £. Kahn........
Began Service: August I, 1996
Appointed By: President William J. Clinton
E-mail: lawrence_kahn@nynd.uscourts.gov
Senior Judge Norman A. Mordue........
Began Service: December 4, 1998
Appointed By: President William J. Clinton
E-mail: norman_mordue@nynd.uscourts.pov
Senior Judge Gary L. Sharpe......-..6....0665.04+- (548) 257-1870
Began Service: January 2004
Appointed By: President George W. Bush
E-mail: gisharpe@nynd.uscourts.gov
Magistrate Judge David E. Peebles .
Began Service: May 22, 2000
E-mail: dpeebles@nynd.uscourts.gov
Magistrate Judge Andrew T. Baxter ......
Began Service: January 2010
E-mail: andrew_baxter@nynd.uscourts.gov
Magistrate Judge Christian F Hummel!
E-mail: christian _hummel@nynd.uscourts.gov
Magistrate Judge Therese Wiley Dancks .............. (315) 234-8500
E-mail: therese_dancks@nynd_.uscourts.gov
Magistrate Judge Gary Favre .... 2.26... 0 0 0c e eee eee (315) 234-8500
Began Service: 2014 +
E-mail? gary_favro@nynd.uscourts.gov
Magistrate Judge Daniel J. Stewart ............66.++. (518) 257-1843
Began Service: 2015
Magistrate Judge (recalled)
William B. Mitchell Carter................0005
Began Service: 2015

eves (607) 773-2892

 
 
 

«++ (518) 257-1830

 
 

«++ G15) 234-8570

 
 

. BIS) 234-8620

 
 
 

» oe (315) 234-8603

 
 

cece ees (518) 257-1850

 

 

 

 

- G15) 234-8500

 

Court Staff
Clerk of Court Lawrence K. Baerman................ (315) 234-8516
Chief Probation Officer Matthew L. Brown............(315) 234-8700

United States Bankruptcy Court for the

Northern District of New York

James T. Foley Courthouse, 445 Broadway, Suite 330, Albany, NY 12207
Tel: (518) 257-1661 Tel: (518) 431-0175 (PACER)

Tel: (800) 390-8432 (Toll Free PACER)

Tel: (866) 222-8029 (Toll Free Voice Case Information System VCIS)
Fax: (518) 257-1648

Internet: www.nynb.uscourts.gov

 

Number of Judgeships: 3

Judges

Chief Bankruptcy Judge Margaret Cangilos-Ruiz...... . (315) 295-1682
Began Service: February 2007
E-mail: margaret_cangilos-ruiz@nynb.uscourts.gov

Bankruptcy Judge Robert E. Littlefield, Jr. ..........-. (518) 257-1668
Began Service: 2009
E-mail: robert_litthefield@nynb.uscouris.g0v

Bankruptcy Judge Diane Davis ..................--++ (GES) 793-8111
Began Service: March 6, 2009

Court Staff
Clerk Kim F Lefebvre. .... 0.00... 0.0 c cee ee eee eee (518) 257-1661
E-mait: kim_jefebvre@nynb.uscourts.gov

 

United States Bankruptcy Court for the Northern District of New York
continued

U.S. Attorney

New York - Northern District

James M. Hanley Federal Building, 100 South Clinton Street,
Room 900, Syracuse, NY 13261-7198

P.O. Box 7198, Syracuse, NY 13261-7198

Tel: (315) 448-0672 Fax: (315) 448-0689

US. Attorney Richard S. Hartunian.................. (618) 431-0247
E-mail: richard.hartunian@usdoj.gov

Federal Public Defender

Office of tha Federal Public Defender Northern District of New
York

* Clinton Exchange Building, 4 Clinton Square Building, Third Floor,

Syracuse, NY 13202

39 North Peart Street, Fifth Floor, Syracuse, NY 13202

Tel: (315) 701-0080 (Syracuse) Tel: (518) 436-1850 (Albany)
Fax: (315) 701-0081 (Syracuse) Fax: ($18) 436-1780 (Albany)

Federal Public Defender Lisa Peebles ................. (315) 701-0080
E-mail: lisa.peebles@fd.org

United States District Court for the

Southern District of New Yorlc
Daniel Patrick Moynihan U.S. Courthouse, 40 Foley Square,
New York, NY 10007

Tel: (212) 805-0136 Tel: (212) 791-8050 (PACER)
Internet: www.nysd.uscourts.gov

Number of Judgeships: 28
Number of Vacancies: |
Circuit: Second

Areas Covered: Counties of Bronx, Dutchess, New York, Orange,
Putnam, Rockland, Sullivan and Westchester

Judges
Chief Judge Loretta A. Preska ............--.05
Began Service: August 2, 1992
Appointed By: President George H.W. Bush
Daniel Patrick Moynihan U.S, Courthouse,
500 Pearl Street, Room 2220,
New York, NY 10007
E-mail: preskanysdchambers@nysd.uscourts.gov
District Judge John G, Koelth.............
Began Service: 1994
Appointed By: President William J. Clinton
1030 Daniel Patrick Moynihan U.S.
Courthouse, 500 Pearl Street, Room 1030,
New York, NY 10007
E-mail: koeltInysdchambers@nysd.uscouris.gov
District Judge Colleen McMahon ............--.+.
Began Service: October 26, 1998
Appointed By: President William J. Clinton
E-mail: colleen_mcmahon@nysd.uscourts.gov
District Judge William H. Pauley ll.............2.
Began Service: October 28, 1998
Appointed By: President William J. Clinton
E-mail: William_Pawey@nysd.uscourts.gov
District Judge George B. Daniels .................... G12) 805-6735
Began Service: Apri! 17, 2000
Appointed By: President William J. Clinton
Daniel Patrick Moynihan U.S. Courthouse,
500 Pearl Street, Room 1310,
New York, NY {0007
E-mail: George, Daniels@nysd.uscourts.gov
District Judge Laura Taylor Swain .,................. (212) 805-0417
Began Service: August 31, 2000
Appointed By: President William J. Clinton
E-mail: swainnysdchambers@nysd.uscourts.gov

«+ (212) 805-0240

 

veces es (212) 805-0222

 

(212) 805-6325

 

(212) 805-6387

 

 

 

2017 © Leadership Directories, Inc.

Federal-State Court Directory

 

 

 

 

U.S. District Courts

United States District Court for the Southern District of New York 87

 

United States District Court for the Southem District of New York
continued

Began Service: November 4, 2003
Appointed By: President George W. Bush
E-mail: castelnysdchambers@nysd.uscouris.pov
District Judge Kenneth M. Karas
Began Service: October 2004
Appointed By: President George W. Bush
E-mail: karasnysdchambers@nysd.uscourts.gov .
District Judge Richard J. Sullivan. ....0..00.0........(212) 805-0264
Began Service: August 2007
Appointed By: President George W. Bush
E-mail: richard_sullivan@nysd.uscourts.gov
District Judge Paul G. Gardephe.....................(212) 805-0224
Began Service: October 3, 2008
Appointed By: President George W. Bush
E-mail: yardephenysdchambers@nysd.uscourts.gov
District Judge Cathy Seibel. ........0... 0.0.0.0 ee (914) 390-4271
Began Service: July 30, 2008
Appointed By: President George W. Bush
300 Quarropas Street, Room 275,
White Plains, NY 10601-4150
E-mai!: cathy_scibel@nysd.uscourts.gov
District Judge Vincent L. Briccetti......
Began Service: April 2i, 2011
Appointed By: President Barack Obama
300 Quarropas Street, Room 630,
White Plains, NY 10601-4150
E-mail: briccettinysdchambers@nysd.uscourts.gov
District Judge J. Paul Oetken ..0.....0.0...0.0...... (212) 805-0266
Began Service: July 20, 2011
Appointed By: President Barack Obama
E-mail: oetkennysdchambers@nysd.uscourts.gov
District Judge Paul A. Engelmayer................... (212) 805-0268
Began Service: July 27, 2011
Appointed By: President Barack Obama
E-mail: paul_engelmayer@nysd.uscourts.gov
District Judge Alison J. Nathan ...
Began Service: October 17, 2011
Appointed By: President Barack Obama
E-mail: alison_nathan@nysd.uscourts.zov
District Judge Katherine B. Forrest..............
Began Service: October 17, 2011
Appointed By: President Barack Obama
E-mail: katherine__forrest@nysd.uscourts.gov
District Judge Andrew L. Carter, Jr...
Began Service: December 12, 201!
Appointed By: President Barack Obama
E-mail: andrew_carter@nysd.uscourts.gov
District Judge Edgardo Ramos ......
Began Service: December 6, 2011
Appointed By: President Barack Obama
E-mail: edgardo_ramos@nysd.uscourts.gov
District Judge Jesse M. Furman .........-... eee
Began Service: 2012
Appointed By: President Barack Obama
E-mail: jesse_furman@nysd.uscourts.gov
District Judge Ronnie Abrams ..........-..-.-2..+++ (242) 805-0284
Began Service: 2012
Appointed By: President Barack Obama
E-mail: ronnie_abrams@nysd.uscourts.gov
District Judge Loma G. Schofield......
Began Service: March 28, 2013
Appointed By: President Barack Obama
E-maif: lorna_schofield@nysd.uscourts.gov
District Judge Katherine Polk Failla Room 618
Began Service: 2013
Appointed By: President Barack Obama
E-mail: faillanysdchambers@nysd.uscourts.gov
District Judge Analisa Torres ..........000000000000+ (212) 805-0292
Began Service: April 23, 2013
Appointed By: President Barack Obama
E-mail: analisa_torres@nysd.uscourls.gov
District Judge Nelson Stephen Roman............... (914) 390-4177
Began Service: May 13, 2013
Appointed By: President Sarack Obama
E-mail: romannysdchambers@nysd.uscourts.gov

veces (914) 390-4145

 

 

 

 

wee (914) 390-4166

 

 

».. (242) 805-0278

 

+ (252) 805-0276

 

see eee (212) 805-0280

 

 

«. (212) 808-0294

 

(212) 805-0282

peveeean eee (242) 805-0288

 

(212) 805-0290

 
 

 

United States District Court for the Southem District of New York
continued

District fudge Valerie E. Caproni ......
Began Service: 2013
Appointed By: President Barack Obama
E-mail: caproninysdchambers@nysd.uscour|s.gov
District Judge Vernon S. Broderick........
Began Service: 2013
Appointed By: President Barack Obama
E-mail: brodericknysdchambers@nysd.uscourts.gov
District Judge Gregory Howard Woods.............. .(212) 805-0296
Began Service. November 18, 2013 -
Appointed By: President Barack Obama
E-mail: gregory. woods@nysd.uscourts.gov
Senior Judge Kimba M. Wood......
Began Service: April 20, 1988
Appointed By: President Ronald Reagan
E-mail: woodnysdchambers@nysd.uscourts.gov
Senior Judge Robert W. Sweet...............0.20+. (212) 805-0254
Beyan Service: 1978
Appointed By: President Jimmy Carter
Danie! Patrick Moynihan U.S. Courthouse,
500 Pearl Street, Room 1920,
New York, NY 10007-1312
E-mail: sweetnysdchambers@nysd.uscourts.gov
Senior Judge John F Keenan ................2-254+. (212) 805-0220
Began Service: October 21, 1983
Appointed By: President Ronald Reagan
E-mail: john_fi_keenan@nysd.uscourts. gov
Senior Judge Thomas ® Griesa...................... (212) 805-0210
Began Service: 1972
Appointed By: President Richard M. Nixon
Daniel Patrick Moynihan U.S. Courthouse,
500 Peart Street, Room 1630,
New York, NY 10007
E-mail: thomas_griesa@nysd.uscourts.gov
Senior Judge Kevin Thomas Duffy . . oe
Note: Judge Duffy will retire effective September
2016.
Began Service: November 28, 1972
Appointed By: President Richard M. Nixon
500 Pearl Street, Room 2540,
New York, NY 10007-1312
E-mail: duffynysdchambers@nysd.uscourts.gov
Senior Judge Charles Sherman Haight, Jr........-.... (203) 773-2052
Note: Judge Haight sits by designation in the
District of Connecticut.
Began Service: May 3, 1976
Appointed By: President Gerald Ford +
E-mail: haightnysdchambers@nysd.uscourts.gov
Senior Judge Louis L. Stanton
Began Service: September 1985
Appointed By: President Ronald Reagan
E-mail: louis_stanton@nysd.uscourts.gov
Senior Judge Sidney H. Stein ..
Beyan Service: May 1, 1995
Appointed By: President William J. Clinton
E-mail: sidney_h_stein@nysd.uscourts.gov
Senior Judge Alvin K. Hellerstein .................... (242) 805-0152
Began Service: November 30, 1998
Appointed By: President William J. Clinton
Daniet Patrick Moynihan U.S. Courthouse,
500 Pear] Street, Room 1050,
New York, NY 10007-1312
E-mail: alvin_hellerstein@nysd.uscourts.gov
Senior Judge Victor Marrero Daniel Patrick Moynahan
US. Courthouse, Room 1040.........------- beeeees = (212) 805-6374
Began Service: December 1, 1999
Appointed By: President William J, Clinton
E-mail: Victor_Marrero@nysd.uscourts.gov
Senior Judge Jed S. Rakoff......
Began Service: March 1, 1996
Appointed By: President William 3. Clinton
E-mail: Jed_S_Rakofi@nysd.uscourts.gov
Senior Judge Lewis A. Kaplan. ........0..0..........(212) 805-0216
Began Service: 1994
Appointed By: President William J. Clinton
E-mail: kaplannysdchambers@nysd.uscourts. gov

 

vv eees (212) 805-6350

eu ce snes {212} 805-6165

 

.« (212) 805-0258

 
 

 

« (242) 805-6125

 
 

 

. (212) 805-0252

 
 
 

se esee ess (212) 805-0192

 

 

(212) 805-0401

 
 

(continued on next page)

 

Federal-State Court Directory

© Leadership Directories, inc. 2017
 

 

Documerit‘16125 Filed 11/27/19 Page 24 of 42

 

18-cv-10836-PGG

Case 1

88 United States District Court for the Southern District of New York

U.S. District Courts

 

United States District Court for the Souther District of New York

continued

Senior Judge Deborah A. Batts... 00.ccccec eee eee e (212) 805-0186

Began Service: June 23, 1994
Appointed By: President William J, Clinton
E-mail: battsnysdchambers@nysd_uscourts.gov
Senior Judge Denise Cote ..........
Began Service: August 11, 1994
Appointed By: President William J. Clinton
Daniel Patrick Moynihan U.S. Courthouse,
500 Pearl Street, Room 1040,
New York, NY 10007
E-mail: cotenysdechambers@nysd.uscourts.gov
Senior Judge Richard M. Berman.....
Began Service: November 23, 1998
Appointed By: President William J. Clinton
E-mail: richard_berman@nysd.uscourts.gov
Senior Judge Naomi Reice Buchwald ...............
Began Service: September 13, 1999
Appointed By: President William J. Clinton.
E-mail: buchwaldnysdchambers@nysd.uscourts.gov
Senior Judge Paul A. Crotty. ...............0 eee .
Began Service: August |, 2005
. Appointed By: President George W. Bush :
500 Pearl Street, Room 1350,
New York, NY 10007-1312
E-mail: crottynysdchambers@nysd.uscourts.gov

 

 

 

Chief Magistrate Judge Debra Freeman..............

Began Service: March 2, 2001
500 Pearl Street, Room 1660,
New York, NY 10007-1312
E-mail: debra_freeman@nysd.uscourts.gov
Magistrate Judge Frank Maas . ante eens
Note: Judge Maas will retire effective September
2016,
Began Service: June [999
500 Pearl Street, Room 740,
New York, NY 10007
E-mail: Frank_Maas@nysd.uscourts.gov
Magistrate Judge Kevin Nathaniel Fox . .
Began Service: October 2, 1997
U.S. Courthouse, 40 Centre Street, Room 425,
New York, NY 10007
Magistrate Judge Henry B. Pitman.....
eyan Service: July 8, 1996
Magistrate Judge Lisa Margaret Smith ..............
Began Service: March 20, 1995

 

 

 

 
 

 

Magistrate Judge Andrew J. Peck ...............2006

Began Service: February 27, 1995
Daniel Patrick Moynihan U.S. Courthouse,
500 Peart Street, Room 1370,
New York, NY 10007-1312
Magistrate Judge James Clark Francis IV............
Began Service: October 28, 1985
Magistrate Judge Ronald L. Ellis .
Began Service: November 16, 1993
Daniel Patrick Moynihan U.S. Courthouse,
500 Pearl Street, Suite 1970,
New York, NY 10007

 
 
 

se eae secu ae es (212) 805-0202

- (212) 805-6715

- (212) 805-0194

-(242) 805-6309

« (212) 805-4250

- (212) 805-6727

- (212) 805-6705

(212) 805-6105

+ (914) 390-4130

(212) 805-0036

. (212) 805-0206

. - (212) 805-0242

Magistrate Judge Gabriel William Gorenstein ......... (212) 805-4260

Began Service: March 2, 2001
U.S. Courthouse, 40 Centre Street, Room 431,
New York, NY 10007
Magistrate Judge Paul E. Davison .
Began Service: 2009
Magistrate Judge James L. Cott ..
Began Service: 2009
E-mail: james_cott@nysd.uscourts.gov
Magistrate Judge Sarah Netburn.........
* E-mail: netburn_NYSDChamber@nysd.uscourts.gov
Magistrate Judge Judith C. MeCarthy ........-
Began Service: January 2014
Magistrate Judge Barbara Moses bene eee ee
Magistrate Judge (Part-Time) Martin 8. Goldberg .....
Bepan Service: 1992
E-mail: Martin_R_Goldberg@nysd.uscourts.gov

 
 
 

 
 

 

 

 

 

 
 

- (914) 390-4250
- (212) 805-0250

+(212) 805-0286
= (914) 390-4124

« (212) 805-0228
. (845) 343-1130

 

United States District Court for the Southern District of New York
continued

Court Staff

Clerk of the Court Ruby J. Krajick ...
E-mail: ruby_krajick@nysd.uscourts gov

Chief Probation Officer Michael Fitzpatrick . . . (212) 805-0040 ext. 514}
E-mail: richae!_fitzpatrick@nysp.uscourls.pov

Chief Pretrial Services Officer Arthur Penny . .
E-mail: art_penny@nyspt.uscourts.gov

- (212) 805-0140

 
 
 

 

seeeees {212} 805-0015

 

United States Bankruptcy Court for the
Southern District of New York

Alexander Hamilton Custom House, One Bowling Green,
New York, NY !0004-1408

Tel: (212) 668-2870 Tel: (212) 668-2896 (PACER)

Tel: (800) 676-6856 (Toll Free PACER)

Tel: (212) 668-2772 (Voice Case Information System VCIS)
Fax; (212) 668-2878

Internet: www.nysb.uiscourts.gov

Number of Judgeships: 10
Number of Vacancies: |

 

Judges
Chief Bankruptcy Judge Cecelia G. Mortis............ .(845) 452-4200
Began Service: July 1, 2000
E-mail: cecelia_morris@nysb.uscourts.gov
Bankruptcy Judge Robert Dale Drain Room 632........ (914) 390-4155
Began Service: May 2002
E-mail: RDD.Chambers@nysb.uscourts.gov
Bankruptcy Judge Martin Glean Room 606 ........... » (212) 284-4551
Began Service: November 2006
E-mail: martin_glenn@nysb.uscourts.gov
Bankruptcy Judge Sean H. Lane..................... (212) 668-5637
Began Service: September 7, 2010 .
E-mail: sean_tane@anysb.uscourts.gov
Bankruptcy Judge Stuart M. Bernstein ............... (2£2} 668-2304
Began Service: November 24, 1993
Alexander Hamilton Custom House,
One Bowling Green, Room 729,
New York, NY 10004
E-mail: judge_bernstein@nysb.uscourts.zov
Bankruptcy Judge Shelley C. Chapman.............,.(212) 668-2301
Began Service: March 5, 2010
Bankruptcy Judge James L. Garrity, Jr. .
Began Service: 2015
Bankruptcy Judge Michael E. Wiles .................. (212) 668-5663
Bankeuptcy Judge Mary Kay Vyskocif ................ (212) 668-5660
Began Service: April 2016

wees. (212) 668-2870

 
 

Court Staff
Clerk of Court Vito Genna ... 00.0.0... 060.0 e eee. (212) 668-2870
E-mail: vito_genna@nysb.uscourts.gov

 

U.S. Attorney

New York - Southern District

One St. Andrew's Plaza, New York, NY 10007
‘Fel: (212) 637-2200

US. Attorney Preetinder “Preet” Bharara ............ (2$2) 637-1025
E-mail: preet.bharara@usdoj.gov

 

2017

© Leadership Directories, Inc.

Federal-State Court Directory

 

 

 

 

U.S. District Courts

United States Bankruptcy Court for the Western District of New York 89

 

United States Bankruptcy Court for the Southern District of New York
continued
Federal Public Defender

Federal Defenders of New York, Inc.

52 Duane Street, Tenth Floor, New York, NY 10007-1226

147 Pierrepont Street, Sixteenth Floor, Brooklyn, NY 11201

Alfonse M. D'Amato United States Courthouse, Federal Plaza,

Room 460, Central Islip, NY 11722

Charles L. Brieant Jr. United States Courthouse, 300 Quarropas Street,
Room 260, White Plains, NY 10601-4150

el: (212) 417-8700 (New York) Tel: (718} 330-1200 (Brooklyn)

Tel: (631) 712-6500 (Central Islip) Tel: (914) 428-7124 (White Plains)
Fax: (212) 371-0392 (New York) Fax: (718) 855-0760 (Brooklyn)

Fax: (631) 712-6505 (Central Islip) Fax: (914) 997-6872 (White Plains}

Federal Public Defender David E. Patton ............-- (212) 417-8700
E-mail: david.patton@fd.org

United States District Court for the

Western District of New York

Robert H. Jackson U.S. Courthouse, 2 Niagara Square, Buffalo, NY 14202
Kenneth B. Keating Federal Building, 100 State Street,

Rochester, NY 14614 (Rochester Office)

Tel: (716) 551-1700 Fax: (716) 551-4850

Tel: (585) 613-4000 (Rochester Office phone number)

Internet: www.nywd.uscourts.gov

Number of Judgeships: 4
Number of Vacancies: |
Circuit: Second

Areas Covered: Counties of Allegany, Cattaraugus, Chautauqua,
Chemung, Erie, Genesee, Livingston, Monroe, Niagara, Ontario, Orleans,
Schuyler, Seneca, Steuben, Wayne, Wyoming and Yates

Judges

Chief Judge Frank Paul Geraci, Jr. U.S. Courthouse,
Room 4230 oe saneeeeeee
Began Service: March 22, 2013
Appointed By: President Barack Obama
E-mail: frank_yeraci@nywd_uscourts. gov

District Judge Elizabeth A. Wolford .....
Began Service: December 17, 2013
Appointed By: President Barack Obama
E-mail: elizabeth_wolford@nywd.uscouris.gov

District Judge Lawrence Joseph Vilardo.........
Began Service: 2015
Appointed By: President Barack Obama

Senior Judge Michael A. Telesca 2120 U.S. Courthouse . . . (585) 613-4060
Beuan Service: 1982 Tel: (985) 613-4060
Appointed By: President Ronald Reagan
E-mail: michael_telesca@nywd.uscourls.gov

Senior Judge David G, Larimer ...........-.-655
Began Service: November 6, 1987
Appointed By: President Ronald Reagan
E-mail: david_larimer@nywd.uscourts.gov

Senior Judge Charles J. Siragusa.............--
Began Service: December 15, 1997
Appointed By: President William J. Clinton
£-mail: charles_siragusa@nywd.uscourts.gov

Senior Judge William M. Skretny ........-.-.6-05
Began Service: October 1, 1990
Appointed By: President George H.W. Bush
E-mail: william_skreiny@nywd.uscourts.gov

Senior Judge Richard J. Arcara.....-.-. 66.05 eee eee (716) 551-1810
Began Service: June 1, 1988
Appointed By: President Ronald Reagan
E-mail: richard arcara@nywd.uscourts.gov

Magistrate Judge Jonathan W. Feldman
Began Service: November 1995
E-mail: jonathan_feldman@nywd.uscourts.gov

. + (585) 613-4090

 

 

 
 

. +. (585) 613-4320

 

 

 

~ (716) 551-1620

 

. - (585) 613-4040

 

 

. (585) 613-4050

 

+ (716) 551-1820

 

eeee sete sas (585) 613-4070

 

 

United States District Court for the Western District of New York
continuedt

(716) 551-1870

 

Magistrate Judge H. Kenneth Schroeder, Jr. ...
Began Service: June 1, 2000
Robert H. Jackson U.S. Courthouse,
2 Niagara Square, Room 593, ‘
Buffalo, NY 14202-3498

Magistrate Judge Marian W. Payson...............++-(585} 613-4080
Began Service: April 14, 2003
E-mail: marian_payson@nywd.uscourts.gov

 

Magistrate Judge Jeremiah J. McCarthy .............. (716) 551-1880
Began Service: April 13, 2007
€-mail: jeremiah_mccarthy@nywd.uscourts.gov

Magistrate Judge Michael J. Roemer ...........---.-. (716) 551-1630

Bean Service: 2015
E-mail: roemer@nywd.uscourls.pov
Magistrate Judge (recalled) Lestie G. Foschio Robert
H. Jackson United States Courthouse, Room 724......... (716) 551-1850
Began Service: February 1, 1991
E-mail: leslie_foschio@nywd.uscourts.ov

Magistrate Judge (recalled) Hugh B. Scott............. (716) 551-1860
Court Staff
Clerk of the Court Mary C, Loewenguth..............(716) 332-1700

E-mail: mary_loewenguth@nywd.uscourts.gov
Chief U.S. Probation Officer

Anthony M. San Giacomo .

E-mail: anthony_sangiacomo@nywd.uscourls.gov

.» (716) 551-4241

 
 

United States Bankruptcy Court for the

Western District of New Yorlc

Olympic Towers, 300 Pearl Street, Suite 250, Buffalo, NY 14202-2501!
100 State Street, Rochester, NY 14614

Tel: (585) 613-4200 (Rochester) Tel: (716) 362-3200 (Buffalo)

Tel: (716) 362-3201 (Voice Case Information System VCIS)

Tel: (866) 222-8029 (Toll Free Voice Case Information System VCIS)
Internet: www.nywb.uscourls.gov

&

Number of Judgeships: 3

Judges
Chief Bankruptcy Judge Carl L. Bucki..
Began Service: December 30, 1993
Olympic Towers, 300 Pearl Street, Suite 350,
Buffalo, NY 14202-2510
Bankruptcy Judge Michaet J. Kaplan Suite 350... ..... . (716) 362-3271
Began Service: October 7, 1991
Bankruptcy Judge Paul R. Warren...

veces ere sees (746) 362-3281

 

« (585) 613-4250

 
 
 

Court Staff .
Clerk of the Court Lisa Bertino-Beaser ..... . (716) 362-3200 (Buffalo)
Tel: (585) 613-4200

(Rochester}

 

U.S. Attorney

New York - Western District

138 Delaware Avenue, Buffalo, NY 14202
Tel: (716) 843-5700 Fax: (716) 551-3052

 

US. Attorney William J. Hochul, Jr. . ce ee ees (746) 843-5700

E-mail: william-hochul@usdoj-gov

 
 

(continued on next page)

 

Federal-State Court Directory

© Leadership Directories, inc. 2017

 
Case 1:18-cv-10836-PGG Document 101-5 Filed 11/27/19 Page 25 of 42

Ly iy \ 4
18-¢v-10836-PGG Document 101-5 Filed 11/27/19 Page 26 of 42

PN

Case 1

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:18-cv-10836-PGG Document 101-5 Filed 11/27/19 Page 28 of 42

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:18-cv-10836-PGG Document 101-5. Filed 11/27/19 Page 29 of 42

*

oS prombhs ove, wet

 

 

>
(fe
m
oO
7)

 

 

 

os)
QQ
Lo
F

a BS
LN
ae
e }

 
 

t
rR
x

vv ed
a
on,

 

YOS% \ .

rn
A BAS
cé

 

 

 

 

 

 

 

ISOBOO

 

( 2° ls Q

 

  

 

  

 

 

 

   
 
 

   
  

. . | :
Ut ee oe DRE Cae
4 a i yee Vy
wo

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 1:18-cv-10836-PGG Document 101-5 Filed 11/27/19 Page 30 of 42

 

 

 

a
oF
wey
% é
onesal
m
Sane

 

 

 

                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:18-cv-10836-PGG Document 101-5 Filed 11/27/19 Page 31 of 42

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 
Case 1:18-cv-10836-PGG Document 101-5 Filed 11/27/19 Page 32 of 42
\\

- \ f A
oe & & MOST OVC a wer For port 6 CACO CY pres «
—_ % ~

%)x%
42 Scho chonce. tn pondon

QE ae 0 , WMan(ue
A 2

 

  
 
  
 
    

 

%3

of
we

oo

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

\\

v
ANE 4 Vy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
AS gase-tg 8 yey eee Ae Docuaidnt AU Filed 4/2 7/19 Page : 33 af 42 nol

ey yy Ane ae

  
 

  

4G,

 

  
 

  

eet 2 Cc

 

Ly 378,

 % 03% 004, cop)

  

L\ month NOVEW re Wee por

 

 

anny PCE ¢

tae AGS, 000

 

 
 

S Doky 400

i aa

! ZN,

 

  

ee S00) 00

 

  

Jy fle 200

 

 

 

 

hye vet L

4 zy a ;

 

Ses

   

by ao 7. N

 

 

° | o O6 T9760 Oy

 

1 sa NY
Gm gy

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 
      

 

35.5 SOZAUH Eby EK ES FE FTIR OS

i eal TY

 

 

 

 

   
    

. x

f

a eCy
nye) 1GEOL y=:

   

 

 

   

 

 

 

 

 

 

6&4O

Sond byes

ah ee Ge my GM,

 

 

0H

 

 

 

 

 
Case 1:18-cv-10836-PGG Document 101-5 Filed 11/27/19 Page 34 of 42

LY D |

TTT,

  
Case 1:18-cv-10836-PGG Document 101-5 Filed 11/27/19 Page 35 of 42

‘ v ‘ O
XB CFR
§ 540.20 Inmate correspondence with representatives of the news media.

(a) An inmate may write through "special mail" to representatives of the news media specified by
name or title (see § 540.2(b)).

(b) The inmate may not receive compensation or anything of value for correspondence with the
news media. The inmate may not act as reporter.

(c) Representatives of the news media may initiate correspondence with an inmate. Staff shall
open incoming correspondence from representatives of the media and inspect for contraband, for
its qualification as media correspondence, and for content which is likely to promote either illegal
activity or conduct contrary to Bureau regulations.

[50 FR 40109, Oct. 1, 1985; 75 FR 21163, 21164, Apr. 23, 2010, as corrected at 75 FR 25110,
25111, May 7, 2010, and as confirmed at 77 FR 19932, 19933, Apr. 3, 2012]

CFR 1

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-5 Filed 11/27/19 Page 36 of 42

Set AA

   
Case 1:18-cv-10836-PGG Document 101-5 Filed 11/27/19 Page 37 of 42

§ 540.100 Purpose and scope.

(a) The Bureau of Prisons extends telephone privileges to inmates as part of its overall
correctional management. Telephone privileges are a supplemental means of maintaining
community and family ties that will contribute to an inmate's personal development. An inmate
may request to call a person of his or her choice outside the institution on a telephone provided
for that purpose. However, limitations and conditions may be imposed upon an inmate's telephone
privileges to ensure that these are consistent with other aspects of the Bureau's correctional
management responsibilities. In addition to the procedures set forth in this subpart, inmate
telephone use is subject to those limitations which the Warden determines are necessary to ensure
the security or good order, including discipline, of the institution or to protect the public.
Restrictions on inmate telephone use may also be imposed as a disciplinary sanction (see 28 CFR
part 541).

(b) Except as provided in this rule, the Warden shall permit an inmate who has not been restricted
from telephone use as the result of a specific institutional disciplinary sanction to make at least
one telephone call each month.

[44 FR 38249, June 29, 1979; 59 FR 15824, Apr. 4, 1994; 61 FR 90, Jan. 2, 1996]

[EFFECTIVE DATE NOTE: 61 FR 90, Jan. 2, 1996, which revised the fifth sentence in
paragraph (a), became effective Jan. 2, 1996.]

CFR 1

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-5 Filed 11/27/19 Page 38 of 42

Evvbit 4.2
Case 1:18-cv-10836-PGG Document 101-5 Filed 11/27/19 Page 39 of 42

a CPR
db CPS
§ 541.31 Conditions of confinement in the SHU.

Your living conditions in the SHU will meet or exceed standards for healthy and humane
treatment, including, but not limited to, the following specific conditions:

(a) Environment. Your living quarters will be well-ventilated, adequately lighted, appropriately
heated, and maintained in a sanitary condition.

(b) Cell Occupancy. Your living quarters will ordinarily house only the amount of occupants for
which it is designed. The Warden, however, may authorize more occupants so long as adequate
standards can be maintained.

(c) Clothing. You will receive adequate institution clothing, including footwear, while housed in
the SHU. You will be provided necessary opportunities to exchange clothing and/or have it
washed.

(d) Bedding. You will receive a mattress, blankets, a pillow, and linens for sleeping. You will
receive necessary opportunities to exchange linens.

(e) Food. You will receive nutritionally adequate meals.

(f) Personal hygiene. You will have access to a wash basin and toilet. You will receive personal
items necessary to maintain an acceptable level of personal hygiene, for example, toilet tissue,
soap, toothbrush and cleanser, shaving utensils, etc. You will ordinarily have an opportunity to
shower and shave at least three times per week. You will have access to hair care services as
necessary.

(g) Exercise. You will receive the opportunity to exercise outside your individual quarters at least
five hours per week, ordinarily on different days in one-hour periods. You can be denied these
exercise periods for a week at a time by order of the Warden if it is determined that your use of
exercise privileges threatens safety, security, and orderly operation of a correctional facility, or
public safety.

(h) Personal property. In either status, your amount of personal property may be limited for
reasons of fire safety or sanitation.

(1) In administrative detention status you are ordinarily allowed a reasonable amount of personal

CFR 1

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-5 Filed 11/27/19 Page 40 of 42

property and reasonable access to the commissary.

(2) In disciplinary segregation status your personal property will be impounded, with the
exception of limited reading/writing materials, and religious articles. Also, your commissary
privileges may be limited.

(i) Correspondence. You will receive correspondence privileges according to part 540, subpart B.
(j) Telephone. You will receive telephone privileges according to part 540, subpart I.
(k) Visiting. You will receive visiting privileges according to part 540, subpart D.

(1) Legal Activities. You will receive an opportunity to perform personal legal activities according
to part 543, subpart B.

(m) Staff monitoring. You will be monitored by staff assigned to the SHU, including program and
unit team staff.

(n) Programming Activities. In administrative detention status, you will have access to
programming activities to the extent safety, security, orderly operation of a correctional facility,
or public safety are not jeopardized. In disciplinary segregation status, your participation in
programming activities, e.g., educational programs, may be suspended.

(o) Administrative remedy program. You can submit a formal grievance challenging any aspect of
your confinement in the SHU through the Administrative Remedy Program, 28 CFR part 542,
subpart B.

[75 FR 76263, 76273, Dec. 8, 2010; 76 FR 11078, 11079, Mar. 1, 2011]

[EFFECTIVE DATE NOTE: 75 FR 76263, 76273, Dec. 8, 2010, revised Subpart B, effective
Mar. 1, 2011; 76 FR 11078, 11079, Mar. 1, 2011, delayed the effective date of the amendment
appearing at 75 FR 76263, 76273, Dec. 8, 2010, until June 20, 2011.]

CFR 2

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-5 Filed 11/27/19 Page 41 of 42

 
Case 1:18-cv-10836-PGG Document 101-5 Filed 11/27/19 Page 42 of 42

hs CER
§ 540.2 Definitions.

(a) General correspondence means incoming or outgoing correspondence other than "special
mail". "General Correspondence" includes packages sent through the mail.

(1) Open general correspondence means general correspondence which is not limited to a list of
authorized correspondents, except as provided in § 540.17.

(2) Restricted general correspondence means general correspondence which is limited to a list of
authorized correspondents.

(b) Representatives of the news media means persons whose principal employment is to gather or
report news for:

(1) A newspaper which qualifies as a general circulation newspaper in the community in which it
is published. A newspaper is one of "general circulation" if it circulates among the general public
and if it publishes news ofa general character of general interest to the public such as news of
political, religious, commercial, or social affairs. A key test to determine whether a newspaper
qualifies as a "general circulation" newspaper is to determine whether the paper qualifies for the
purpose of publishing legal notices in the community in which it is located or the area to which it
distributes;

(2) A news magazine which has a national circulation and is sold by newsstands and by mail
subscription to the general public;

(3) A national or international news service; or

(4) A radio or television news program, whose primary purpose is to report the news, of a station
holding a Federal Communications Commission license.

(c) Special Mail means correspondence sent to the following: President and Vice President of the
United States, the U.S. Department of Justice (including the Bureau of Prisons), U.S. Attorneys
Offices, Surgeon General, U.S. Public Health Service, Secretary of the Army, Navy, or Air Force,
U.S. Courts (including U.S. Probation Officers), Members of the U.S. Congress, Embassies and
Consulates, Governors, State Attorneys General, Prosecuting Attorneys, Directors of State
Departments of Corrections, State Parole Commissioners, State Legislators, State Courts, State
Probation Officers, other Federal and State law enforcement offices, attorneys, and

CFR 1

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
